Citation Nr: 0422508	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  99-22 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1984 to August 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
an October 2003 written communication, the veteran formally 
withdrew from appellate consideration all issues with the 
exception of service connection for prostatitis. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part. 


REMAND

The RO has denied the veteran's claim on the basis that the 
prostatitis preexisted service and was not aggravated during 
service.  A report of an August 1984 examination at the time 
of entry into service suggests that prostatitis was not noted 
at that time. 

By statute, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  

At the time of the February 1999 rating decision which gives 
rise to this appeal, the provisions of 38 C.F.R. § 3.304(b) 
only required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, during 
the course of this appeal, the provisions of 38 C.F.R. 
§ 3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 
Vet.App. 116 (2003), Jordan v. Principi, 17 Vet.App. 261 
(2003), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003). 

The RO has not considered the veteran's prostatitis claim in 
light of the above judicial decisions and VA General Counsel 
precedent opinion.  The Board therefore believes that it may 
not properly proceed with appellate review at this time.  

Additionally, since the question of whether there was any 
increase in prostatitis during service is a medical question, 
the Board believes that a VA examination and opinion are 
warranted. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, 
including the need to furnish any 
pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  

2.  The veteran should be scheduled for 
an appropriate VA examination in 
connection with the prostatitis claim.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  After reviewing the claims 
file and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's prostatitis increased 
in severity during service beyond the 
normal progress of the disease.

3.  After undertaking any additional 
development which the RO may deem 
necessary, it should review the expanded 
record and consider the veteran's 
prostatitis claim in light of the 
guidance set forth in Cotant v. Principi, 
17 Vet.App. 116 (2003), Jordan v. 
Principi, 17 Vet.App. 261 (2003), 
VAOPGCPREC 3-2003 (July 16, 2003) with 
regard to the presumption of soundness.  
If the claim remains denied, the RO 
should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



